EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 01 October 2021 is acknowledged and entered.  Following the amendment, claims 1 and 13 are amended.    
Currently, claims 1-11 and 13-23 are pending and under consideration.   

Withdrawal of Objections and Rejections:
The nonstatutory obviousness-type double patenting rejections of the present claims as being unpatentable over claims 1-6, 10 and 12 of U.S. Patent No. 8,945,553; and over claims 16 and 18 of U.S. Patent No. 10,358,490 are withdrawn in view of the terminal disclaimers filed on 01 October 2021.

Interview Summary 
See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian J. Walsh on 12 October 2021 2021.
The application has been amended as follows: 
Claim 1: the content has been replaced by the following:
-- 1. A method of treating an inflammatory and/or autoimmune disease or disorder characterized by an elevated expression of IL-23 in a human in need of such treatment comprising administering a therapeutically effective amount of a monoclonal antibody that binds to IL-23p19 and comprises a heavy chain variable domain and a light chain variable domain, wherein: a) the heavy chain variable domain comprises complementarity determining regions (CDRs), wherein: i) CDR1 has the amino acid sequence of SEQ ID NO: 19; ii) CDR2 has the amino acid sequence of SEQ ID NO:20; and iii) CDR3 has the amino acid sequence of SEQ ID NO:21; and wherein: b) the light chain variable domain comprises complementarity determining regions (CDRs), wherein: i) CDR1 has the amino acid sequence of SEQ ID NO:22; ii) CDR2 has the amino acid sequence of SEQ ID NO:23; and iii) CDR3 has the amino acid sequence of SEQ ID NO:24. --
Claim 8: lines 1-2, “wherein the heavy chain constant domain comprises" has been replaced by -- wherein the antibody comprises a heavy chain constant domain comprising --.
Claim 9: line 2, -- comprising the amino acid sequence -- has been added after “a variable domain”; and -- comprising the amino acid sequence -- has been added after “a constant domain”.
Claim 10: line 1, “wherein the light chain comprises" has been replaced by -- wherein the antibody comprises a light chain comprising --.
Claim 11: line 1, “wherein the light chain comprises" has been replaced by -- wherein the antibody comprises a light chain comprising --.
Claim 13: the content has been replaced by the following:
-- 13. A method of treating an inflammatory and/or autoimmune disease or disorder characterized by an elevated expression of IL-23 in a human in need of such treatment comprising administering a therapeutically effective amount of a composition comprising a monoclonal antibody that binds to IL-23p19 and comprises a heavy chain variable domain and a light chain variable domain and a pharmaceutically acceptable carrier, wherein: a) the heavy chain variable domain comprises complementarity determining regions (CDRs), wherein: i) CDR1 has the amino acid sequence of SEQ ID NO: 19; ii) CDR2 has the amino acid sequence of SEQ ID NO:20; and iii) CDR3 has the amino acid sequence of SEQ ID NO:21; and wherein: b) 

Claim 20: lines 1-2, “wherein the heavy chain constant domain comprises" has been replaced by -- wherein the antibody comprises a heavy chain constant domain comprising --.
Claim 21: line 2, -- comprising the amino acid sequence -- has been added after “a variable domain”; and -- comprising the amino acid sequence -- has been added after “a constant domain”.
Claim 22: line 1, “wherein the light chain comprises" has been replaced by -- wherein the antibody comprises a light chain comprising --.
Claim 23: line 1, “wherein the light chain comprises" has been replaced by -- wherein the antibody comprises a light chain comprising --.

The following new claims have been added: 
-- 25. The method of Claim 1, wherein the disease or disorder is irritable bowel syndrome (IBS), inflammatory bowel disease (IBD), ulcerative colitis, Crohn's disease, atopic dermatitis, contact dermatitis, systemic sclerosis, systemic lupus erythematosus (SLE), antineutrophil cytoplasmic antibody (ANCA)-associated vasculitis (AAV), giant cell arteritis, multiple sclerosis (MS), relapsing-remitting multiple sclerosis, secondary-progressive multiple sclerosis, primary-progressive multiple sclerosis, progressive-relapsing multiple sclerosis, colitis, arthritis, rheumatoid arthritis (RA), - 154 -osteoarthritis, Sjogren's syndrome, psoriasis, psoriatic arthritis, asthma, organ allograft rejection, graft vs. host disease (GVHD), lupus nephritis, IgA nephropathy, or scleroderma. --
-- 26. The method of Claim 13, wherein the disease or disorder is irritable bowel syndrome (IBS), inflammatory bowel disease (IBD), ulcerative colitis, Crohn's disease, atopic dermatitis, contact dermatitis, systemic sclerosis, systemic lupus erythematosus (SLE), antineutrophil cytoplasmic antibody (ANCA)-associated vasculitis (AAV), giant cell arteritis, multiple sclerosis (MS), relapsing-remitting multiple sclerosis, secondary-progressive multiple sclerosis, primary-progressive multiple sclerosis, progressive-relapsing multiple sclerosis, colitis, arthritis, rheumatoid arthritis (RA), - 156 -osteoarthritis, Sjogren's syndrome, psoriasis, psoriatic arthritis, asthma, organ allograft rejection, graft vs. host disease (GVHD), lupus nephritis, IgA nephropathy, or scleroderma. --

Conclusion:
Claims 1-11, 13-23, 25 and 26 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/12/21